Title: To James Madison from Parke Street, 25 November 1817
From: Street, Parke
To: Madison, James


Sir
Hanover 25th. Nov: 1817.
I some time since took the liberty of enclosing to you, a paper of which the one now forwarded is a Copy; And at the same time I requested of you if you saw no objection, to get your Lady to acknowledge the service of it, & that you would be so good as to return it to me by post. I was emboldened to make this request of you Sir, in Consequence of both you & Mrs. Madison having heretofore acknowledged the process in this suit, which led me to believe that there would be no objection in the present case. But some time having passed without my hearing from you in answer, I can but suppose that my letter has not reached you—that it has miscaried on its way.
Should you see no objection to a Compliance with my request, you will oblige me by presentg the process to Mrs. Madison & getting her to subscribe an Acknowledgement of the service of it. I consider your Lady as having no real interest in the suit, & that she is merely a nomonal party. Your Compliance will very much oblige Yours with great Respect
P. Street
Please direct to—Parke Street, Hano. Town
